Citation Nr: 0302304	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  02-04 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease as secondary to the appellant's service-connected 
bilateral varicose veins.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease as secondary to the appellant's service-
connected bilateral varicose veins.  

3.  Entitlement to an increased rating for varicose veins of 
the left leg, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

REMAND

The record reflects that the appellant retired from active 
military service in April 1975 with more than 22 years of 
active duty.  His appeal comes before the Board of Veterans' 
Appeals (Board) from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  

The RO has evaluated the appellant's cardiovascular and 
pulmonary complaints as claims for service connection for his 
cardiomyopathy and chronic obstructive pulmonary disease.  
However, the Board has carefully reviewed the appellant's 
statements and finds that he is actually arguing that his 
varicose veins in the left leg have developed into deep 
venous thrombosis, which in turn has resulted in the 
pulmonary emboli he has experienced.  Hence, the Board 
believes that while the RO denied service connection for the 
appellant's cardiomyopathy and chronic obstructive pulmonary 
disease, the focus should have been on adjudicating claims of 
entitlement to service connection for deep venous thrombosis 
of the left leg as secondary to the appellant's service-
connected varicose veins of the left leg and entitlement to 
service connection for pulmonary thromboembolism as secondary 
to the appellant's service-connected bilateral varicose 
veins.  

Review of the claims file shows that when service connection 
was granted for the appellant's varicose veins of the right 
and left legs by the August 2000 rating decision, the RO 
rated the varicose veins in each leg under criteria that has 
not been effective since January 12, 1998.  Therefore, the 
two disabilities were not evaluated under the appropriate 
criteria.  

Accordingly, this case is REMANDED for the following actions:  

1.  The appellant should be afforded a VA 
arteries and veins examination for the purpose 
of determining the severity of his bilateral 
varicose veins.  The claims folder and a copy 
of this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All indicated studies should be 
performed, if not medically contraindicated.  
The examiner should be requested to express an 
opinion as to the etiology of the appellant's 
deep venous thrombosis of the left leg and 
pulmonary emboli, particularly as to whether it 
is more likely, less likely, or as likely as 
not that either of the disorders is related to 
his varicose veins.  The examiner should 
provide complete rationale for all conclusions 
reached.  

2.  After the above requested action has been 
completed, the RO should adjudicate the claims 
of entitlement to service connection for deep 
venous thrombosis of the left leg and pulmonary 
thromboembolism as secondary to the appellant's 
varicose veins, and should evaluate the 
varicose veins in each leg, using the proper 
criteria.  Thereafter, if the veteran submits 
timely notices of disagreement, the RO should 
issue the appellant and his representative a 
SOC with regard to the claims of entitlement to 
secondary service connection for deep venous 
thrombosis of the left leg and for pulmonary 
thromboembolism and entitlement to increased 
ratings for varicose veins in the left and 
right legs.  They should be informed of the 
requirement of filing a timely substantive 
appeal subsequent to receipt of the SOC, in 
order to perfect the claims and thereby place 
it within the jurisdiction of the Board.  They 
should be afforded the appropriate period of 
time in which to file a substantive appeal 
after they have been issued the SOC.    

3.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until he receives further 
notification from VA.  



		
	M. W. GREESTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  


